Citation Nr: 1145825	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-26 801	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the bilateral hearing loss disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for the tinnitus disability.

3.  Whether the Veteran's elder son may be recognized as a 'helpless child' on the basis of permanent incapacity for self-support prior to attaining the age of 18 for the purpose of entitlement to VA benefits.

4.  Entitlement to an effective date earlier than February 13, 2006, for the grant of service connection for tinnitus.

5.  Entitlement to an initial evaluation in excess of 30 percent for the migraine headaches disability.

6.  Entitlement to service connection for right shoulder arthritis.

7.  Entitlement to service connection for left shoulder arthritis.

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a cervical spine disorder has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty from August 1966 to June 1969, including service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the VA Forms 9 submitted by the appellant in September 2008, September 2008, and January 2010, he requested a Travel Board hearing.  The requested Travel Board hearing was scheduled for March 25, 2011.  In January 2011, the appellant submitted a written statement in which he declared that he would not be able to appear at the March 2011 Travel Board hearing; he asked that his claims file be sent to the Board for a decision on his appeal.  His request for a Board hearing is therefore considered withdrawn.  As there is no outstanding hearing request, the Board will proceed with consideration of the issues on appeal.

The appellant has appealed the initial evaluation that was assigned to the headaches disability.  He is, in effect, asking for a higher rating effective from the date service connection was granted (March 17, 2006).  Thus the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  Consequently, the evidence to be considered includes that for the entire time period in question, from the original grant of service connection for the headaches disability to the present.

The appellant disagreed with the denials of service connection for right and left lower extremity peripheral neuropathy and the assignment of an effective date of February 13, 2006 for the grant of service connection for erectile dysfunction contained in a July 2006 rating action.  After a Statement of the Case (SOC) was issued in August 2008, the appellant did not submit a substantive appeal; in the VA Form 9 he submitted in September 2008, the appellant excluded these issues from his substantive appeal.  Furthermore, he did not respond to the VA appeal clarification letter mailed to him in March 2009.  Thus, these three issues are not before the Board.

In a December 2007 rating action, the RO denied the appellant's attempt to reopen his claim for service connection for a cervical spine disorder, as well as his claim of entitlement to service connection for a lumbar spine disorder.  The associated RO notice letter is dated December15, 2007; in March 2008, the appellant's Notice of Disagreement (NOD) in relation to the cervical spine and lumbar claims disability was received.  The claims file does not contain any Statement of the Case (SOC) issued in response to the appellant's NOD received in March 2008 as to those two claims.  In addition, the RO denied the appellant's claims of entitlement to service connection for right and left shoulder arthritis in a rating action issued in October 2009, and the appellant submitted an NOD as to those two claims in January 2010; however, claims file does not contain any Statement of the Case (SOC) issued in response to the appellant's NOD as to those two claims.  Therefore these four claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the appellant when further action is required.

The issues of entitlement to service connection for degenerative disc disease and entitlement to an increased evaluation for the hearing loss disability have been raised by the record, but those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over either one of those issues, and they are referred to the AOJ for appropriate action.

The issues of entitlement to an initial evaluation in excess of 10 percent for the headache disability and entitlement to service connection for right and left shoulder arthritis and a lumbar spine disability, as well as the attempt to reopen the claim for service connection for a cervical spine disorder, are addressed in the REMAND portion of the decision below and those issues are all REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 31, 2011, prior to the promulgation of a decision in the appeal, the appellant withdrew his appeal as to the issue of an initial compensable evaluation for the bilateral hearing loss disability.

2.  On January 31, 2011, prior to the promulgation of a decision in the appeal, the appellant withdrew his appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for the tinnitus disability.

3.  The Veteran's older son was born in February 1982, and he attained the age of 18 in February 2000.

4.  It has not been shown the Veteran's elder son became permanently incapable of self-support prior to age 18.

5.  The appellant was separated from active service in June 1969; he did not raise a claim of entitlement to service connection for tinnitus within one year of his discharge from service.

6.  On February 4, 1980, the RO received the appellant's claim of entitlement to service connection for tinnitus.

7.  The claim for service connection for tinnitus was denied in a rating decision issued in February 1980; that denial was confirmed and continued in December 1980, and the appellant was notified of that denial that same month, but he did not appeal the denial and no appropriate collateral attack of that decision has been initiated.

8.  In July 1986, the appellant submitted a request for the reopening of his tinnitus claim; reopening was denied in a rating decision issued in June 1987, with notification being sent to the appellant in July 1987, and the appellant did not appeal the denial and no appropriate collateral attack of that decision has been initiated.

9.  The June 1987 rating action was final because VA did not have notice of any evidence pertinent to the claim for service connection for tinnitus as of the expiration of the appeal period on July10, 1988.

10.  No communication or medical record prior to February 13, 2006, may be interpreted as an informal claim to reopen the appellant's claim of entitlement to service connection for tinnitus.

11.  The August 2008 reopening and grant of the appellant's claim for service connection for tinnitus was based in most part on the April 2008 VA physician's opinion that the claimed tinnitus was etiologically related to the appellant's exposure to acoustic trauma while he was on active duty.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his Substantive Appeal on the issue of entitlement to an initial compensable evaluation for the bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal by the appellant of his Substantive Appeal on the issue of entitlement to entitlement to an initial evaluation in excess of 10 percent for the tinnitus disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria are not met for entitlement to helpless child benefits on behalf of the Veteran's elder son on the basis of permanent incapacity for self-support prior to attaining the age of 18.  38 U.S.C.A. §§ 101(4)(A), 103(e), 1310, 1542, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.57, 3.209, 3.210, 3.315, 3.356 (2011).  

4.  The criteria for an effective date earlier than February 13, 2006, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Withdrawn claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In January 2010, the RO issued an SOC that addressed the issues of increased initial ratings for the headaches disability, the hearing loss disability and the tinnitus disability and the issue of an earlier effective date for the award of service connection for tinnitus.  In response, the appellant submitted a VA Form 9 in January 2010; the appellant checked the box stating that he was appealing all issues listed on the SOC.  The appellant subsequently submitted a written statement to the effect that he did not wish to pursue the initial increased rating claims for the hearing loss and tinnitus disabilities in January 2011.  The appellant's representative, in the October 2011 informal hearing presentation, also stated that the appeal limited to the claim for an earlier effective date for the award of service connection for the tinnitus disability and the claim for an increased initial rating for the headaches disability.  Therefore, the appeal for the hearing loss and tinnitus increased initial rating claims was withdrawn.  See 38 C.F.R. § 20.204.

Because the appellant has withdrawn his appeal as to the issues of entitlement to increased initial ratings for the hearing loss and tinnitus disabilities, there remain no allegations of errors of fact or law for appellate consideration as to those two particular initial rating issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the hearing loss and tinnitus initial rating claims, and those aspects of the appeal must be dismissed.

II.  Helpless child claim

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

The appellant's claim for recognition of his older son as a helpless child was originally denied in a November 2004 rating action; the Veteran submitted an NOD in November 2004.  He also submitted additional evidence and, in October 2005, notified VA that his older son was in prison.  Thereafter, in November 2005, the appellant's representative notified the RO that the Veteran was withdrawing the appeal regarding the claim for his older son.  In February 2006, and in April 2006, prior to the promulgation of the July 2006 rating action that, in part, denied the appellant's claim of entitlement to a designation of helpless child for his older son, the RO sent the appellant a letters informing him of the types of evidence needed to substantiate that claim and its duty to assist him in substantiating his service connection claim under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  Additional letters were sent in February 2009, and July 2009.

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a Statement of the Case (SOC) or Supplemental SOC (SSOC), is sufficient to cure a timing defect).  In this case, such notice was provided in February 2006, April 2006, followed by readjudication in the July 2006 rating action, and in the August 2008 SOC.

Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of this claim and given ample time to respond, but the RO also readjudicated the case by way of an SOC issued in August 2008, after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal, as the timing error did not affect the essential fairness of the adjudication.  

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.  In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the August 2008 SOC and a July 2009 letter from VA contained the information required by Dingess.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  This duty includes assisting the appellant in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, medical and school records of the Veteran's older son have been incorporated into the claims file.  The Board acknowledges that the Veteran's older son has not been afforded a VA examination and that a medical opinion regarding his capacity for self-support has not been obtained.  However, the material issue in this case is whether the appellant became permanently incapable of self-support before attaining the age of 18 years.  Since a current examination of the appellant, who is now 29 years of age, would not be relevant to that issue, the Board finds that a VA examination or VA medical opinion is not necessary in order to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79(2006).

The appellant was provided with notice as to the medical evidence needed for a finding of dependency as a helpless child, as well as the assistance VA would provide.  In addition, medical/psychological, school and court records for the Veteran's older son were included in the evidence of record.  Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Veteran contends that his elder son should be considered a "helpless child" for the purposes of entitlement to additional VA benefits pursuant to VA law and regulations.  For the reason set forth below, however, the Board finds no basis to grant the claim.

Initially, the Board notes that it has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to the helpless child claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appellant's claim.

In order to establish entitlement to recognition as the helpless child of the Veteran, it must be shown that the child was permanently incapable of self support by reason of mental or physical defect as of his or her 18th birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  Rating criteria applicable to disabled Veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.315, 3.356.

The principal factors for consideration under 38 C.F.R. § 3.356 are: 

(1) The fact that the 'child' is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The Court has held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445(1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.  Id.

In this case, the Veteran' elder son was born in February 1982, so his 18th birthday occurred in February 2000.  The Veteran claims that he is permanently incapable of self support by reason of mental and physical defects to include learning disorders.  For example, in a written statement submitted in April 2006, the Veteran alleged that his elder son still could not read or write.  He argued, in a written statement submitted in August 2006, that his elder son was a helpless child because he only went to grade 9 and that this child "could not make it" because of his "low IQ" and his reading and writing deficits.  The appellant has repeatedly stated that his older son has all of the mental and physical problems that his younger son who has been awarded helpless child status has.

Review of the evidence of record reveals that the Veteran's older son underwent a psychological evaluation in March 1996, when he was 14 years old.  At that time he was in receipt of special education services with services provided in reading, written language, speech/language, math and study skills.  The examining psychologist reviewed the extensive documentation contained in the existing Vocational rehabilitation file and stated that there were no documented physical, emotional, or behavioral difficulties contributing to his learning disability.  The results of extensive testing conducted by the examining psychologist revealed that the Veteran's older son was functioning at the low end of the low average range of intelligence and that his reading and written language skills were below his intellectual potential.  His math skills were commensurate with his intelligence.  The results further supported prior testing and professional opinions as to the absence of any emotional, behavioral, developmental or any apparent physical reason for the learning disability.  Computer-assisted instruction was recommended to assist in the transition to high school.

The evidence of record includes the report of a psychological evaluation for the appellant's younger son that was completed in November 2001.  This report indicates that the veteran's older son had recently been convicted of having sex with a minor and that he would be serving a prison sentence.  A collateral interview with the Veteran in connection with the psychological evaluation of the younger son revealed that the older son had dropped out of school in the tenth grade and that the Veteran had kicked him out of the house when he turned 18 years of age.

A July 2004 letter from the Veteran indicates that his son had become a convicted felon at the age of 18, and that he was currently 22 and facing assault charges.  An October 2005 VA Form 21-8960 submitted by the Veteran stated that one son was in prison.  A December 2005 letter from the Veteran stated that his older son was in prison and that he would be out in approximately 2.5 years.  In March 2006, the veteran wrote that his older son had been impaired by the age of 14.  The Veteran reported in an April 2006 letter that his older son had dropped out of school in his sophomore year because he could not function at that level.  The report of a VA psychological examination of the Veteran conducted in August 2009 reveals that the Veteran stated that he had a son in prison in Madras, Oregon.  

The evidence of record also includes a December 2004 psychologist report to the Lincoln county Circuit Court.  The Veteran's older son was noted to have suffered from pronounced learning disabilities and to have always had difficulty functioning at a grade-appropriate level in school.  The son denied any history of mental health-related problems, although the psychologist suspected chronic problems with mild depression.  The psychologist noted that the son's anger management problems in all likelihood reflected vicarious traumatization from the Veteran's PTSD.

While the evidence establishes that the Veteran's older son was diagnosed with learning disabilities before turning 18 years old, there is no persuasive evidence that he had chronic mental or physical defects of a magnitude that would render him permanently incapable of self support by age 18.  While the evidence of record indicates that he had tested in the low average range of intelligence, that he wrote with his left hand in manuscript form at the age of eight (1990 report Gresham Grade School report), that he read at a third-grade level and struggled with comprehension in 1997, and that he was expected to complete high school (October 1997 Special Education Services Plan), the evidence also indicates an absence of any emotional, behavioral, developmental or any physical problems other than his learning disorder.  Furthermore, in 2004, after years in prison, he was thought to have only a mild chronic depression.  He was still in prison as of 2009.

Unfortunately the claim fails because there is no evidence that the Veteran's eldest child was permanently incapable of self support as of his 18th birthday.  38 C.F.R. § 3.356(a).  The only evidence for consideration are records showing that he was diagnosed with learning disorders and that he was suspected to have a chronic mild depression.  In fact, the Veteran himself demonstrated that he thought his older son was capable of supporting himself when he kicked his son out of the family household when the son turned eighteen.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board accepts the lay evidence provided by the appellant that his older son had serious learning disabilities.  It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, for example, the appellant is competent to describe his son's difficulties in school that he experienced as a child.  The appellant is not competent, however, to offer an opinion regarding the contended relationship between his son's learning disabilities and his capacity for self-support prior to age 18.  While the appellant's contentions have been considered carefully, they are outweighed by the medical evidence of record showing that he was not permanently incapable of self-support prior to reaching age 18.

As noted above, the focus of analysis must be on the condition of the Veteran's elder son at the time of his 18th birthday.  Dobson, supra.  In this case, no evidence indicates that the Veteran's oldest child was disabled at the time of his 18th birthday.  Without such evidence, the claim must be denied.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365(Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49(1990).  

III.  Earlier effective date claim

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant's earlier-effective-date claim arises from his disagreement following the initial grant of service connection.  The United States Court of Appeals for Veterans Claims (Court), quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that, even if there has been an error in VCAA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board perceives none, particularly in view of Dingess, supra.

All relevant facts with respect to the appellant's earlier effective date claim addressed in the decision below have been properly developed.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran is seeking entitlement to an effective date earlier than February 13, 2006, for the award of service connection for tinnitus.  The Veteran contends that he should be afforded an effective date of February 4, 1980, the date of his initial claim for service connection for tinnitus.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

If a claimant files an application for service connection with VA, and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If the claimant does not initiate an appeal within one year, or if the claimant fails to perfect the appeal by filing a timely substantive appeal, or if the claimant initiates a timely appeal and the appeal is later withdrawn or denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Board notes that during the pendency of the Veteran's appeal, VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 52,455 -57 (Sept. 6, 2006).  The amended regulation became effective October 6, 2006.  As revised, the provisions under the previous version of 38 C.F.R. § 3.400(q)(2), which concerned service department records, was removed.  The amended regulation reflects the provisions of former paragraph (q)(1)(ii) as new paragraph (q)(2).  This paragraph relates to receipt of new and material evidence received during an appeal period or prior to an appellate decision, or received after a final disallowance.  There are no other substantive changes to 38 C.F.R. § 3.400(q) that have an effect on the issue under review. 

The appellant's original application for service connection for tinnitus was received by VA on February 4, 1980.  The claim was submitted on a VA Form 21-526.  The RO subsequently denied the appellant's tinnitus claim in a rating decision issued in February 1980.  The bases for the denial were that tinnitus was not mentioned in the appellant's service medical treatment records and that there was no other basis to establish a relationship to service.  The RO sent the appellant a notice letter about the denial of his tinnitus claim on February 27, 1980.

Thereafter, the appellant provided testimony during a personal hearing conducted at the RO on December 16, 1980.  The appellant stated that he waited 11 years after service to submit his claim because it had not been bothering him.  He said that when he got out of service, he had no problems.  The appellant further testified that he had been told by doctors that tinnitus can develop after a period of time of being in service.  The appellant was asked if he was aware that there was no evidence of ringing in his ears in service and he replied that he was aware of that because he did not have it then.  The disallowance of the appellant's claim for tinnitus was confirmed and continued in a December 1980 rating decision.  The RO sent the appellant a notice letter about this denial of his tinnitus claim on December 23, 1980.

In March 1982, the appellant sent the RO a letter in which he noted that he had filed a claim for tinnitus that had been denied.  He wrote that he "was 31 when it first started."  The RO replied by letter in April 1982, and informed the appellant that new and material evidence was required to reopen his claim for tinnitus.  

Thereafter, in July 1986, the appellant submitted a request for the reopening of his claim for service connection for tinnitus.  The RO issued a rating decision in June 1987 and held that the December 1980 denial of the tinnitus claim was final and that no new and material evidence pertinent to the claim had been submitted.  The RO sent the appellant a notice letter about the denial of the reopening of his tinnitus claim on July 10, 1987.  The veteran did not appeal this denial.

Evaluating submissions received during the appeal period is required by 38 C.F.R. § 3.156(b).  In the period from July 10, 1987 to July 10, 1988, the appellant submitted additional information related to the denial of service connection for PTSD that was included in the June 1987 rating decision.  VA received PTSD stressor letters from the appellant on July 21, 1987, August 18, 1987, and September 24, 1987.  Unit reports relating to the appellant's service in Vietnam were received in August and September of 1987.  VA also received a copy of a December 1987 report from a private psychological evaluation accomplished in December 1987, as well as a copy of the March 1988 Social Security Administration (SSA) Administrative Law Judge (ALJ) decision in which the appellant was awarded SSA disability benefits; a copy of the List of Exhibits was attached.  There were also Vet Center documents relating to treatment for PTSD in February 1988.  There is no mention of tinnitus in any of these documents.

The appellant was seen in a VA audiology clinic in January 1988; he complained of constant tinnitus in both ears.  The tinnitus in the right ear was noted to be longstanding, while the tinnitus in the left ear was noted to be of recent onset after a neck injury.  There was no indication of any etiological nexus between the tinnitus in either ear and the appellant's active military service.

The appellant subsequently testified at a personal hearing held at the RO in August 1988, and addressed his claims for an increased rating for posttraumatic stress disorder (PTSD) and a total rating based on individual unemployability (TDIU) due to service-connected disability.  He did not mention tinnitus.  A September 1989 VA outpatient treatment record indicates that the appellant sought treatment for rectal bleeding; a review of systems mentions that the appellant had bilateral tinnitus.  The appellant underwent an Agent Orange VA examination in January 1990; he did not mention tinnitus.  The appellant underwent VA psychiatric and social/industrial evaluations in August 1990; again, there was no mention of tinnitus.  The appellant testified at a Travel board hearing in May 1991, and at a personal hearing in March 1993; again, there was no mention of tinnitus.  VA treatment records and VA examination records dated between July 1988 and February 2006 do not contain any etiologic opinion that provides a nexus between any aspect of the appellant's active military service and tinnitus; a June 2006 note indicates that diabetes mellitus has been associated with tinnitus and hearing loss.  The medical records relating to the appellant's children are silent about the appellant's tinnitus.

The appellant underwent a VA ear disease examination in April 2008.  The examining physician concluded that it was more likely than not that the appellant's tinnitus was related to acoustic trauma he had in service.  The examiner also stated that diabetes can cause hearing loss and tinnitus.  The RO subsequently reopened the appellant's claim and granted service connection for tinnitus.  The RO assigned an effective date of February 13, 2006; this was the date of receipt of the claim for service connection for diabetes mellitus.  The Board notes that the appellant's claim to reopen was received on February 17, 2006.

As noted above, regulations provide that an effective date of an award of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.156(b), if new and material evidence is received within one year of issuance of a decision, or within the appeal period, the evidence is to be considered in conjunction with the claim that gave rise to the decision.  It is the Board's view that the June 1987 rating decision that denied the reopening of the appellant's claim of entitlement to service connection for tinnitus was final because he did not submit a Notice of Disagreement within the one-year delimiting date for filing an appeal (July 10, 1988) and because the evidence of record received between July 10, 1987 and July 19, 1988 did not provide an etiologic nexus between the appellant's active military service and his tinnitus.  Thus, the Board has considered the applicability of 38 C.F.R. § 3.156(b) to the records received after July 10, 1987, and before July 10, 1988, as well as the Court's holding in Bell v. Derwinski, 2 Vet. App. 611 (1992) that VA has constructive notice of VA treatment records.  

As such, the evidence received within one year of the denial of the reopening of the Veteran's claim for service connection for tinnitus did not include new and material evidence.  38 C.F.R. § 3.156(b); see Charles v. Shinseki, 587 F.3d. 1318, (Fed Cir. 2009), in which the Court cited to Muehl v. West, 13 Vet. App. 159, 161-162 (1999), which held that where new evidence was received within the appeal period, the RO's decision was not a final decision and the new evidence should have been considered in conjunction with the Veteran's claim.  See also Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  The RO was not required to readjudicate the Veteran's claim with consideration of this newly received evidence.  Consequently, the June 1987 rating decision is final and binding on the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  See Myers v. Principi, 16 Vet. App 228 (2002).

In arriving at this decision, the Board notes several arguments raised by the appellant for a still-earlier effective date.  Initially, he maintains that because his tinnitus was first manifested in service, the effective date of service connection should revert to the day following his discharge from service.  Ignoring the fact that no tinnitus was noted in service, there is no evidence that the appellant submitted a claim for service connection for tinnitus during the first year after his discharge from service.  Thus, by law, there is no basis for an effective date of service connection back to the day after his discharge from service.  38 C.F.R. § 3.400(b)(2)(i).

In the alternative, the appellant contends that the effective date for service connection for tinnitus should revert to 1980, the time when he submitted his original claim of entitlement to service connection for tinnitus.  As noted above, however, that claim was denied by the RO in December 1980, and the reopening of the claim was denied in June 1987.  The appellant was notified of each denial, but failed to appeal either one of the RO's decisions.  Inasmuch as the RO's December 1980 rating decision denying service connection for tinnitus is final, the effective date of service connection cannot revert to the date of the original claim that was first received in February 1980.  Likewise, as the June 1987 rating decision denying the reopening of the tinnitus claim is final, the effective date of service connection cannot revert to the date of the claim to reopen (July 23, 1986).

In addition, the appellant has not raised a claim of clear and unmistakable error (CUE) as to any RO decision.  Nor has he alleged that he submitted an appeal of the December 1980 denial or that he submitted a claim to reopen prior to July 23, 1986.  In addition, he has not alleged that he submitted an appeal of the June 1987 denial or that he submitted a claim to reopen prior to February12, 2006.  The claims file is devoid of any communication from the appellant relating to a desire to reopen the tinnitus claim or providing a nexus opinion dated after the July 1987 notice of denial and before the February 2006 reopened claim.  Therefore, review of the RO's June 1987 determination is not currently possible and there is no indication of the existence of any informal or formal claim to reopen dated before February 2006.  

The Board notes that in cases where an appellant seeks to reopen a claim for entitlement to an earlier effective date under 38 C.F.R. § 3.156, the Court, in Lapier v. Brown, 5 Vet. App. 215 (1993) has stated:

The sole issue on appeal is whether the veteran is entitled to an earlier effective date for a 100% rating for schizophrenia.  This claim was denied by a prior final BVA decision in March 1989.  Although the Secretary is required under 38 U.S.C.A. § 5108 (West 1991) to reopen claims that the BVA has previously and finally denied when "new and material evidence" is presented, in this case such a reopening could not result in an earlier effective date because an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (1992).  Mr. Lapier reopened his claim in September 1984, and his 100% rating was granted effective from that time.

Lapier v. Brown, at 216-217 (1993).

Applying the holding in Lapier to the facts of the present case, an effective date for the grant of service connection for tinnitus earlier than February 2006, the date of the RO's receipt of the appellant's claim to reopen, is precluded.  The Board is bound by the laws enacted, and by VA regulations.  38 U.S.C.A. § 7104.  The ruling in Lapier is controlling and dispositive of whether an effective date earlier than February 2006 can be assigned.

Put another way, the effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received.  Thus, the effective date of award of service connection for the Veteran's tinnitus disability can be no earlier than the date of claim to reopen the earlier denied claim.  In light of the governing statutory and regulatory provisions and applying the law to the facts in evidence, the effective date for the Veteran's reopened claim for service connection can be no earlier than the date on which his claim to reopen was received, in this case, February 2006.  The Veteran's appeal is therefore denied.


ORDER

The appeal as to the issue of entitlement to an initial compensable evaluation for the hearing loss disability is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of ten percent for the tinnitus disability is dismissed.

Entitlement to recognition of the Veteran's elder son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.  

An effective date earlier than February 13, 2006, for the grant of service connection for tinnitus is denied.


REMAND

A determination has been made that additional development is necessary with respect to the remaining issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

The Veteran is seeking an evaluation in excess of 10 percent for his headaches disability.  Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating;" nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran has submitted written statements to the effect that he has 'bad headaches' headaches four to six times per month.  He has also indicated that his headaches are so incapacitating as to require staying in bed or remaining at home.  The Veteran has also reported that that he has a headache from the minute he wakes up until the time he goes to bed at night.

Review of the evidence of record reveals that the appellant was last afforded a VA examination for his headaches disability in April 2008.  It is unclear whether or not that April 2008 VA examination was accomplished with a review of the claims file.  In addition, the examiner did not address whether the Veteran's headaches have been so severe as to cause very frequent completely prostrating and prolonged attacks.  The examiner also neglected to indicate whether the Veteran's headaches result in severe economic inadaptability.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  As the VA medical examination of record was apparently based on incomplete medical records and because it does not address the rating criteria in that it was not sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings - it is of little or no probative value.  

In addition, the Veteran had submitted statements indicating that his disability has worsened since the April 2008 VA examination was conducted.  The evidence of record indicates that the Veteran's service-connected headaches disability may have increased in severity since the most recent VA examination in April 2008, in that he has complained of an increase in the frequency, severity and duration of her service-connected headaches.  Therefore, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Furthermore, the appellant has received treatment for his headaches at VA and private facilities.  As this could reflect the extent and severity of the headaches disability, VA is therefore on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The AMC/RO should obtain all of the relevant VA treatment records generated since June 2010 and not already of record, as well as any private records (Providence medical group), and associate said records with the claims file.

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Finally, as previously noted, the RO denied the appellant's attempt to reopen his claim for service connection for a cervical spine disorder, as well as his claim of entitlement to service connection for a lumbar spine disorder in a rating decision issued in December 2007.  The associated RO notice letter is dated December 15, 2007.  The appellant thereafter submitted an NOD in relation to the cervical spine and lumbar spine claims in March 2008.  The claims file does not contain any SOC issued in response to the appellant's NOD received in March 2008 as to those two claims.  In addition, the RO denied the appellant's claims of entitlement to service connection for right and left shoulder arthritis in a rating action issued in October 2009, and the appellant submitted an NOD as to those two claims in January 2010.  However, claims file does not contain any SOC issued in response to the appellant's January 2010 NOD as to those two claims either.  Therefore, each one of these four claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Therefore, to ensure full compliance with due process requirements and the development of all potentially relevant evidence as to all issues on appeal, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C. A. § § 5102, 5103, and 5103A (West 2002 & Supp. 2009), the implementing regulations found at 38 C.F.R. § 3.159 (2009) and any other applicable legal precedent has been completed. 

2.  Obtain any VA inpatient and outpatient records not already in the claims file relating to treatment of the appellant's hearing loss, beginning in June 2010.  Associate those records with the claims file.

3.  With assistance from the appellant as needed, obtain any private inpatient and outpatient medical treatment records not already in the claims file beginning in 2005.  In particular, obtain all such records from the Providence Medical Group/Dr. Bailey.  Associate those records with the claims file.

4.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant should also be informed of the negative results and be given opportunity to secure the records.

5.  Arrange for a VA social and industrial survey to be conducted.  The claims file should be made available to the social worker in conjunction with the survey.  The purpose of the survey is to determine the effect of the appellant's headaches on his ability to work.  An assessment of the Veteran's day-to-day functioning should be made.  The social worker should make appropriate inquiries to indicated persons or establishments, for example, family members, neighbors, and places of recreation or treatment, with an emphasis on seeking unbiased observers.  The social worker should address the Veteran's levels of functioning, particularly with regard to demonstrated capacities for work-like activities.  To the extent possible, the social worker should comment on the degree of social and industrial impairment which the Veteran experiences as a result of his headaches.

6.  After completing the above development, as well as any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA neurology examination for the purpose of determining the nature, extent and severity of the Veteran's headaches and the limitations imposed thereby.  All pertinent indicated tests and studies should be conducted, and the results thereof should be reported in detail.  

a.  The claims file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The neurologist should review the appellant's entire medical history in order to construct an overall picture of the extent and severity of his service-connected headaches over the years since January 2006.  

b.  Based on a review of the claims file and the examination findings, the examiner is in particular requested to offer an opinion regarding the severity of the appellant's headaches and the extent to which they affect his ability to work.  The examiner should describe how the symptoms of the service-connected headaches disability have affected the Veteran's social and industrial capacity since January 2006.  

c.  The neurologist should state whether the appellant appears to be experiencing "completely prostrating and prolonged attacks" of migraine headaches, and, if so, the frequency thereof and the length of such attacks, and the examiner should further comment on how the headaches affect the appellant's economic adaptability or day-to-day functioning, including whether they would theoretically (because the appellant has a 100 percent rating for PTSD) cause severe economic inadaptability such as the need to take substantial sick leave from work.  

The examiner is requested to record pertinent medical complaints, symptoms, and clinical findings and to comment on the functional limitations, if any, caused by the headaches.  The examiner should also opine whether the subjective complaints are consistent with the usual clinical presentation associated with such headaches and whether they are consistent with the physiological findings.  

d.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the neurologist should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the neurologist concludes that there is insufficient information to provide an opinion concerning the severity of the Veteran's headaches without result to mere speculation, the neurologist should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the appellant's migraine headaches.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Upon receipt of the VA examiner's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewer/examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

8.  If the neurologist determines that any additional testing and/or examination is/are needed before the requested opinions can be rendered, schedule the appellant for such testing and/or examination.

9.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the issue of entitlement to an increased initial evaluation for the headache disability.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

10.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case, containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the increased initial rating issue currently on appeal.  Appropriate time should be allowed for response.

11.  Examine the appellant's claim that he is entitled to the reopening of his claim for service connection for a cervical spine disorder.  After all appropriate development is completed, prepare an SOC as to the December 2007 rating decision, unless the matter is resolved by granting the benefit sought, or by the appellant's withdrawal of his March 2008 NOD.

12.  Examine the appellant's claim that he is entitled to service connection for a lumbar spine disorder.  After all appropriate development is completed, prepare an SOC as to the December 2007 rating decision, unless the matter is resolved by granting the benefit sought, or by the appellant's withdrawal of his March 2008 NOD.

13.  Examine the appellant's claims that he is entitled to service connection for right and left shoulder arthritis.  After all appropriate development is completed, prepare an SOC as to the October 2009 rating decision, unless the matter is resolved by granting the benefit sought, or by the appellant's withdrawal of his January 2010 NOD.

14.  If, and only if, the appellant files a timely Substantive Appeal as to each one of these four claims, then return said issue(s) to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


